Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/043761 application originally filed September 30, 2020.
Amended claims 1 and 5-22, filed September 24, 2021, are pending and have been fully considered.  Claims 2-4 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silitonga et al. “Production of biodiesel from Sterculia foetida and its process optimization” April 2013 hereinafter “Silitonga” in view of Miao et al. “Effective acid-catalyzed transesterification for biodiesel production” July 2009 and Kovacs (US 2011/0000126).
Regarding Claims 1, 14, 15 and 21-22
	Silitonga discloses in the abstract, Sterculia foetida is one of the possible non-edible feed-stocks for biodiesel production. The parameters involved in the optimization process were the amount of catalyst, reaction temperature, agitation speed and reaction time. Crude S. foetida oil has high acid value which is 5.11 mg KOH/g. Thus, two stage acid catalyst esterification and base transesterification methods are used to produce biodiesel from S. foetida.  Moreover, the properties of the produced S. foetida methyl esters and all the measured properties are within the limits of ASTM D 6751 and EN 14214 specifications. Therefore, S. foetida oil is one of the non-edible feedstocks for biodiesel production.
S. foetida oil has high viscosity, low volatility and polyunsaturated fatty acids. Therefore, it cannot be used directly in compression ignition (Cl) engines. Thus, acid catalyst is used to reduce the free fatty acids contents before alkaline transesterification process.
	Silitonga further discloses in Section 2.5.1 Add catalyzed esterification process, in this process, 400 ml or 374.8 g of CSFO (crude S. foetida oil) was entered into a three-necked boiling flask equipped with a magnetic stirrer, reflux condenser and thermometer. The sample of CSFO was mixed with 12:1 M ratio of methanol. Then, 1 vol.% sulfuric acid anhydrous (H2SO4) was added to the sample drop by drop using a connected pipe to the flask. During the reaction, the mixture was stirred constantly using a magnetic stirrer at a speed of 1200 rpm for 3 h at 60 °C. After that, the low free fatty acid content oil was entered into a separation funnel and left for 15 min to remove the upper layer which is extra methanol and the lower layer was low free fatty acid content oil. 
	Silitonga discloses in Section 2.5.2 Alkaline catalyzed transesterification, in this process, the low free fatty acid content oil was mixed with 6:1-15:1 methanol to oil ratio while stirring at a speed of 800-1500 rpm. Then, 0.5-1.5 wt.% of NaOH was diluted in 25 ml of methanol and added into the oil at 40-60 °C for 2-4 h. After that, the oil was entered into a separation funnel and left for 15 min to separate the upper layer of SFME (S. foetida methyl esters) and the lower layer which is extra methanol and glycerol. The SFME was entered into a rotary evaporator for 20 min at 65-70°C to remove extra methanol. Then, the produced biodiesel was washed with distilled water for two times in a separation funnel. The SFME was dried using 100 g CaCl2 anhydrous in glass beaker for 1 day and filtered with paper filter. The oil was further dried with 100 g Na2SO4 anhydrous for 2-3 h and filtered by a paper filter again.


    PNG
    media_image1.png
    274
    946
    media_image1.png
    Greyscale

	It is to be noted, Silitonga discloses the reacting S. foetida with an alcohol and catalyst to produce fatty acid esters and further separating the fatty acid esters, wherein the reaction occurs under a temperature of 40-60C, which is not within the claimed heating reaction temperature of 100C to 140C.
	However, Silitong further discloses in the abstract, it is known in the art that the parameters involved in the optimization process were varied by the amount of catalyst, reaction temperature, agitation speed and reaction time, which is further taught by Miao and Kovacs.  
	Miao, overlaps the teaching of Silitong, wherein Miao teaches transesterification of non-edible feedstocks for the production of biodiesel.  Miao discloses in Section 2.2, experiments were designed to determined effects of catalyst concentration, molar ratio of methanol to oil, time and the temperature in reaction on the methyl ester content and specific gravity of reaction product. According to the methods of Al-Widyan and Al-Shyoukh, Miao and Wu and Siler-Marinkovic and Tomasevic, six levels of the catalyst concentration (0.1 M, 0.5 M, 1.0 M, 
	Kovacs discloses in the abstract, a method for producing diesel grade fuel of plant origin by transesterifying a refined vegetable oil with a charge of a C1-C4 alcohol in the presence of a catalyst and at least 0.2 parts by volume, related to unit volume of refined vegetable oil, of an aliphatic hydrocarbon solvent with a boiling point of -42.degree. C. to 200.degree. C., comprises mixing the oil, alcohol, catalyst and solvent in a single reaction vessel under homogeneous conditions which promote transesterification to 95-98% completion and which suppress reverse glycerolysis, without stopping transesterification to remove by-product polar glycerol, and without subjecting the oil/fuel mixture to a further transesterification step with a fresh charge of alcohol and catalyst.  Kovacs discloses in paragraph 0026, the transesterification may be performed at a temperature of 60-140°C, under a pressure sufficient to maintain the alcohol/solvent in the liquid state. Any of the conventional catalysts usable for transesterification can be applied in the method. Potassium hydroxide is a particularly preferred basic catalyst. Sulphuric acid is a particularly preferred acid catalyst. Typically, pressure may be 1-40 bar.  
	Therefore, through the teachings of Silitonga, Miao and Kovacs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the general conditions of transesterification, including the amount of catalyst, reaction temperature, agitation speed and reaction time, in order to produce the desired amount of fatty acid methyl esters.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Claims 5-8, 12 and 13
Silitonga discloses in Section 2.5.2 Alkaline catalyzed transesterification, in this process, the low free fatty acid content oil was mixed with 6:1-15:1 methanol to oil ratio while stirring at a speed of 800-1500 rpm. Then, 0.5-1.5 wt.% of NaOH was diluted in 25 ml of methanol and added into the oil at 40-60 °C for 2-4 h. After that, the oil was entered into a separation funnel and left for 15 min to separate the upper layer of SFME (S. foetida methyl esters) and the lower layer which is extra methanol and glycerol. The SFME was entered into a rotary evaporator for 20 min at 65-70°C to remove extra methanol. Then, the produced biodiesel was washed with distilled water for two times in a separation funnel. The SFME was dried using 100 g CaCl2 anhydrous in glass beaker for 1 day and filtered with paper filter. The oil was further dried with 100 g Na2SO4 anhydrous for 2-3 h and filtered by a paper filter again.
Regarding Claims 9 and 10
	Silitonga discloses in Section 3.1. Crude oil and S. foetida biodiesel properties, the fatty acid composition and physicochemical properties of crude S. foetida oil such as viscosity at 40 

    PNG
    media_image2.png
    350
    922
    media_image2.png
    Greyscale

Regarding Claim 11
	Silitonga discloses in Section 2.5.2 Alkaline catalyzed transesterification, in this process, the produced biodiesel was washed with distilled water for two times in a separation funnel. The SFME was dried using 100 g CaCl2 anhydrous in glass beaker for 1 day and filtered with paper filter. The oil was further dried with 100 g Na2SO4 anhydrous for 2-3 h and filtered by a paper filter again.
Regarding Claim 16
	Silitonga disclose in Section 3.1 and Table 3, the cetane number of SFME. JCME, CPME, CJME and PEME are 57.9, 56.8, 57.5, 56.2 and 55.2, which is higher than the standard limit.  The cetane number of biodiesel increases with the in-crease of the fatty acid proportion. Typically, the cetane number in-creases with the increasing chain length and decreases with the increasing unsaturation fatty acids. Thus, longer fatty acids chain and more saturated fatty acid will lead to higher cetane number and shows that SFME have highest cetane compared to JCME, CPME, CJME and PEME.
Regarding Claims 18-20
S. foetida oil is via two stage acid (H2SO4) catalyst esterification and alkaline (NaOH) catalyst transesterification. The conversion yield of S. foetida biodiesel was obtained up to 93.55%.
	Silitonga discloses in Section 3.1. Crude oil and S. foetida biodiesel properties, the fatty acid composition and physicochemical properties of crude S. foetida oil such as viscosity at 40 °C, density at 15 °C, flash point and acid value were analyzed and compared to other non-edible oils from the literature study as shown in Table 2.

    PNG
    media_image2.png
    350
    922
    media_image2.png
    Greyscale


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silitonga et al. “Production of biodiesel from Sterculia foetida and its process optimization” April 2013 hereinafter “Silitonga” in view of Miao et al. “Effective acid-catalyzed transesterification for biodiesel production” July 2009 and Kovacs (US 2011/0000126) and further in view of Yeh et al. (US 2012/0285078) hereinafter “Yeh”.

	Silitonga discloses the production of fatty acid methyl esters (FAME) of claim 14 of the presently claimed invention but fails to further teach the FAMEs aiding in the ignition delay as presently claimed in claim 17 of the present invention.
	However, Yeh discloses it is known in the art the U.S. base fuel having an optimal combination of FAMEs can lead to simultaneous improvements in several properties such as oxidative stability, ignition quality, and/or conductivity, while minimizing or nearly eliminating disadvantages in other areas such as low temperature quality (see paragraph 0050).  Yeh further discloses in Table II the ignition delay of about 4 milliseconds.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the FAMEs of Silitonga in an effective amount as a biodiesel fuel in order to lead to simultaneous improvements in several properties such as oxidative stability, ignition quality, and/or conductivity, while minimizing or nearly eliminating disadvantages in other areas such as low temperature quality, as taught by Yeh.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Response to Arguments
Applicant’s arguments directed to the newly submitted claim amendments, with respect to claim(s) 1 and 5-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ong et al. “Production and comparative fuel properties of biodiesel from non-edible oils: Jatropha curcas, Sterculia foetida and Ceiba pentandra” May 2013 discloses in the abstract, biodiesel production from non-edible vegetable oil is one of the effective ways to overcome the problems associated with energy crisis and environmental issues. The non-edible oils represent potential sources for future energy supply. In this study, the physical and chemical properties of crude Jatropha curcas oil (CJCO), crude Sterculia foetida oil (CSFO) and crude Ceiba pentandra oil (CCPO) and its methyl ester have been studied. As a result, those produced biodiesel matched and fulfilled ASTM 6751 and EN 14214 biodiesel standards. Based on the results, JCME, SFME and CPME are non-edible feedstock for biodiesel production.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Latosha Hines/Primary Examiner, Art Unit 1771